FILED

UNITED STATES DISTRICT COURT MAR -9 2020
FOR THE DISTRICT OF COLUMBIA Git U.S, Dlebit & Bankruptey
BRENDA PARKER, )
Plaintiff,
V. Civil Action No. 20-0597 (UNA)
JOHN NGUYEN, et al.,
Defendants. 5
MEMORANDUM OPINION

 

The plaintiff brought — and lost — an employment discrimination case in the Southern
District of Indiana. See generally Order, Parker v. Amazon.com.indc LLC, No. 1:17-CV-4404
(S.D. Ind. Oct. 26, 2018) (ECF No. 84). On March 1, 2019, the court declared that it would “no
longer entertain Ms. Parker’s strategy of filing layers upon layers of motions challenging the
same issues,” and advised the plaintiff that it would “summarily deny any further motions” she
filed. Order, Parker v. Amazon.com.indc LLC, No. 1:17-CV-4404 (S.D. Ind. March 1, 2019)
(ECF No. 101 at 2-3). This matter has come before this Court on “Plaintiff Parker’s Motion to
Void All Orders Entered by Presiding Judge from Order Entered 3/01/2019 Back to Every
Previous Orders and Judgments Entered Based on Fraud Upon the Court and Fraud Against

Brenda Parker” (ECF No. 1), construed as a civil complaint.

The plaintiff is under the mistaken impression that one federal district court may review,
reverse or overturn the rulings of another district court. As a general rule applicable here, a
federal district court lacks jurisdiction to review the decisions of other courts. See, e.g., Petrovic
v. United States, No. 1:19-CV-00482, 2019 WL 1746301, at *2 (D.D.C. Apr. 17, 2019), appeal

dismissed, No. 19-5129, 2019 WL 5692686 (D.C. Cir. Aug. 6, 2019), and appeal dismissed, No.
 

19-5139, 2019 WL 5963409 (D.C. Cir. Aug. 6, 2019); United States v. Choi, 818 F. Supp. 2d 79,
85 (D.D.C. 2011) (citing Lewis v. Green, 629 F. Supp. 546, 553 (D.D.C. 1986)); Fleming v.
United States, 847 F. Supp. 170, 172 (D.D.C. 1994) (applying District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462, 482 (1983), and Rooker v. Fidelity Trust Co., 263 U.S. 413,
415, 416 (1923)), aff'd, No. 94-5079, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S.
1150 (1995). The plaintiff has received unfavorable rulings in a separate case, and her complaint
is merely an attempt to have this Court reconsider the Southern District of Indiana’s decisions, a
matter over which this Court lacks jurisdiction. See Barroca v. Hurwitz, 342 F. Supp. 3d 178,

199 (D.D.C. 2018).

Accordingly, the Court will dismiss the complaint and this civil action without prejudice.

A separate order accompanies this Memorandum Opinion.

DATE: March [ , 2020

  

T OR N. McFADDEN
United States District Judge